Carley, Judge.
Appellant was tried before a jury on an indictment charging him with two counts of armed robbery. The jury found him guilty on both counts. Appellant appeals from the judgments of conviction and sentences entered by the trial court on the jury’s verdicts.
The sole enumeration is that the trial court erroneously refused to give a written request to charge on appellant’s good character. Appellant did not testify in his own defense. Compare Braddy v. State, 172 Ga. App. 386, 387 (2) (323 SE2d 219) (1984), aff’d 254 Ga. 366 (330 SE2d 388) (1985). The only evidence cited as authorizing the charge on appellant’s good character is testimony given by the victim of one of the armed robberies. The victim testified that he had known appellant for a long time, that he was not afraid of appellant, and that he had never heard anything which would cause him to fear appellant. This testimony falls short of that required to raise appellant’s good character as a viable issue to be submitted to the jury. The witness did not testify as to appellant’s general reputation within the community. Hudson v. State, 163 Ga. App. 845 (4) (295 SE2d 123) (1982). Accordingly, the trial court did not err in refusing appellant’s request to charge.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.